Citation Nr: 0505423	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  99-01 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left hip disorder (variously identified 
as a left leg disorder).

2.	Entitlement to an effective date earlier than July 16, 
1997, for the grant of service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from December 1966 to 
May 1971.

This matter comes to the Board of Veterans' Appeals from 
March 1998 and February 2000 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In June 2000, the veteran's claims file 
was transferred to the VARO in Phoenix, Arizona, from which 
this case now originates.

The veteran was scheduled for a Board hearing at the RO in 
February 1999 but, in a January 1999 written statement, 
cancelled that hearing and did not request that the hearing 
be rescheduled.  Thereafter, in January 2002, the veteran 
testified at a personal hearing at the RO.  Therefore, the 
Board believes all due process requirements were met with 
regard to his hearing request.

Finally, the Board notes that, in a June 2001 rating 
decision, the RO denied the veteran's claim for service 
connection for a back injury.  Thereafter, during his January 
2002 personal hearing, the veteran provided testimony that 
appeared to address the RO's action.  According to the 
hearing transcript, it was noted that the veteran's 
accredited service representative would consider filing a 
notice of disagreement (NOD) as to the RO's June 2001 rating 
decision.  However, a review of the claims folder reveals 
that an NOD as to the RO's action was not submitted, and 
therefore an appeal as to this matter has not been initiated.  



FINDINGS OF FACT

1.  A June 1984 Board decision denied entitlement to service 
connection for residuals of a left hip injury; in a 
unappealed rating decision dated in December 1984, the RO 
denied service connection for residuals of a hip injury; in 
unappealed rating decisions dated in October 1991 and October 
1995, the RO declined to find that new and material evidence 
was submitted to reopen the claim for service connection for 
a left leg disorder.

2.  The evidence added to the record since the October 1995 
rating decision does not bear directly and substantially upon 
the specific matter under consideration regarding service 
connection for residuals of a left hip injury (variously 
identified as a left leg disorder) and is not so significant 
as to warrant readjudication of the merits of the claim on 
appeal.

3.  A June 1980 RO decision denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder; the veteran perfected an appeal as to that 
decision, but a June 1984 Board decision noted that in a 
February 1984 written statement the veteran essentially 
withdrew his appeal of this claim; thus the June 1980 RO 
determination was final under law.

4.  On November 30, 1994, the veteran filed a request to 
reopen his claim of entitlement to service connection for 
PTSD; the claim was reopened and, in a June 1995 unappealed 
rating decision, the RO denied service connection for PTSD.

5.  On June 21, 1995, the veteran submitted a request to 
reopen the claim for service connection for PTSD; in an 
October 1995 rating decision, the RO denied the veteran's 
claim for service connection for PTSD, and he did not 
initiate an appeal.

6.  On July 16, 1997, the veteran submitted a request to 
reopen the claim for service connection for PTSD; service 
connection was granted by the RO in an October 1998 rating 
decision, and the veteran was assigned a 30 percent 
disability rating, effective from July 16, 1997.

7.  A May 1999 rating decision granted an increase to a 100 
percent rating for PTSD, effective from October 19, 1998; in 
a February 2000 rating decision, the RO granted a 100 percent 
schedular evaluation for the service-connected PTSD, 
effective from August 8, 1997.


CONCLUSIONS OF LAW

1.  The June 1984 Board decision that denied entitlement to 
service connection for residuals of a left hip injury (now 
variously referred to as a left leg disorder) is final, and 
new and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for residuals 
of a left hip injury (variously identified as a left leg 
disorder).  38 U.S.C.A. §§ 5103, 5103A, 5106, 5107, 5108, 
7104(b), 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.303 (2004).

2.  The criteria for an effective date for service connection 
for post-traumatic stress disorder, prior to July 16, 1997, 
have not been met.  38 U.S.C.A. §§ 5103-5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In August 2003, the RO provided the appellant with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of detailed December 1998 and June 2001 
statements of the case (SOCs) and by supplemental statements 
of the case (SSOCs), issued during the pendency of this 
appeal, of the pertinent law, and what the evidence must show 
in order to substantiate his claims.  We therefore believe 
that appropriate notice has been given in this case.  The 
Board notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claims, and that the SOCs and SSOCs issued by the 
RO clarified what evidence would be required to establish new 
and material evidence to reopen a claim for service 
connection and an earlier effective date for the award of 
service connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding the matter being 
decided herein for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  New and Material Evidence

The Board, in a decision dated in June 1984, denied the 
veteran's claim for service connection for residuals of a 
left hip injury.  The Board found at that time that there was 
no evidence of a chronic in-service injury.  The Board's 
decision was final, based upon the evidence then of record.

The evidence of record at the time of the Board's June 1984 
decision which denied the veteran 's claim of entitlement to 
service connection for residuals of a left hip injury 
included the veteran's service medical records (SMRs).  When 
he was examined for entry into service in November 1966, a 
hip or lower extremity disorder was not noted, and the 
veteran was found qualified for active service.  The SMRs 
reflect that, in June 1969, the veteran was seen in the 
orthopedic clinic for complaints of left hip pain after a 
fall two months earlier.  On examination, there was 
tenderness along the adductor longus tendon.  Light duty was 
recommended, and the veteran was advised to return to the 
clinic in one week if necessary.  Subsequent clinical records 
are not referable to complaints of, or treatment for, a left 
hip or leg disorder.  When examined for discharge in May 
1971, the veteran's hips and lower extremities were normal.  

Also of record at the time of the Board's 1984 decision were 
clinical records of the veteran's medical treatment at work 
from 1975 to 1978, which are not referable to any left hip or 
leg injury.

Other evidence considered at the time of the Board's June 
1984 decision was an April 1980 VA orthopedic examination 
report that reflecting the veteran's complaints of left hip 
pain when he stood or walked for too long.  On examination, 
the veteran did not limp when he walked.  He bent forward and 
touched his toes with both hands with ease and with no 
apparent discomfort.  There was normal range of hip motion.  
The veteran complained of vague left hip discomfort on the 
extreme of movements, but there was no limitation of motion 
in any plane.  X-rays of the pelvis and hips taken at the 
time were negative.  Pertinent diagnoses included history of 
contusions of the left hip with symptomatic residuals only - 
physical findings negative.  

According to a VA radiology report interpreting X-rays of the 
veteran's left hip and upper leg, taken in February 1981, 
there was no evidence of fracture.  An April 1981 VA medical 
record indicates the veteran complained of electric shock 
pain that radiated from his left hip to his anterior left 
thigh, said to have been present since an injury in Vietnam 
in 1968.  X-rays of the hips and pelvis taken at that time 
were normal.  Results of electromyography (EMG) and nerve 
conduction studies performed in April 1981, and an EMG 
performed in June 1981, were unremarkable.

At an April 1982 personal hearing at the RO the veteran 
testified that, in 1968, while stationed in Vietnam, he fell 
approximately 10 or 12 feet off a tower.  He described having 
a lot of tenderness in his groin area, and indicated that he 
still received medical treatment for the residuals of that 
injury.  He also said he hurt his entire left leg and left 
groin when he fell.

In February 1983, the veteran submitted written statements 
from three of his service comrades.  G.S. said that the 
veteran fell from a tower onto him during a red alert.  L.B. 
said the veteran told him and others that he slipped and fell 
from a ladder.  B.A. stated that the veteran was his good 
friend.

In an unappealed December 1984 rating decision, the RO 
continued its denial of entitlement to service connection for 
residuals of a hip injury.  The RO considered a statement 
from Dr. W.W.H., who indicated he treated the veteran for low 
back pain and dislocation of the left sacroiliac joint in 
1983 and 1984.  A December 1984 letter from a U.S. Senator 
was to the effect that Dr. R.C. treated the veteran in 1982.  
Treatment included chiropractic therapy, adjustments, and 
manipulations.

In September 1991, the veteran submitted a new request to 
reopen his claim for service connection for a left leg and 
groin area disorder.  In an unappealed October 1991 rating 
determination, the RO declined to find that new and material 
evidence was submitted to reopen the veteran's claim for 
service connection for residuals of a left hip injury.

In June 1995, the veteran submitted a new request to reopen 
his claim for service connection for a left leg disorder.  
The evidence added to the record at that time included work 
and medical records from the U.S. Postal Service dated in 
1994, which are not indicative of a left hip or leg disorder.  
In an unappealed October 1995 rating decision, the RO 
declined to find that new and material evidence was submitted 
to reopen the veteran's claim for service connection for a 
left leg disorder.  

The June 1984 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. §§ 
5103A(f), 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
October 1995 RO decision which was the last final 
adjudication that disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a). 
See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, supra, at 1363.

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in February 1998, the regulations in effect 
prior to August 29, 2001, are for application.  Nevertheless, 
to whatever extent the new legislation has changed the 
approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.

An application to reopen the veteran's current claim was 
received by the RO in February 1998.  The evidence added to 
the record includes VA and non-VA medical records, 
examination reports and physician's statements, dated from 
1997 to 2003, and the veteran's oral and written statements, 
as well as written statements from his friends and family, 
some duplicative of evidence previously considered by the RO, 
in support of his claim.

Added to the record are VA medical records which reflect the 
veteran's multiple hospitalizations for treatment of a 
psychiatric disorder.  A November 1997 VA medical record 
reflects the veteran's complains of low back pain and pain 
down the left leg.  

A December 1997 letter, evidently from the Social Security 
Administration (SSA) indicates that the veteran claimed to be 
disabled due to PTSD, left leg numbness, and a pinched nerve 
in the neck.  This letter reflects that the medical evidence 
indicates the veteran had PTSD that did not become severe, 
for SSA purposes until October 1996.  It was determined he 
was disabled and eligible for benefits.  But it was noted 
that determination was made by a state agency and not by 
individuals or agencies that submitted reports.  The letter 
further indicates that a decision had not been made as to 
whether the veteran met the non-medical requirements (for 
total disability and SSA disability benefits, evidently) but 
that when the decision was made, another notice would be 
sent.  No further reference to or from the SSA is of record.

A June 1998 VA radiology record of a magnetic resonance image 
(MRI) of the veteran's lumbar spine shows a small central 
disc herniation at L5-S1 and diffuse disc bulge at L3-4.

An August 1998 VA examination report reflects the veteran's 
report of being blown out of a tower and falling on his left 
leg.  He said he had experienced intermittent low back pain 
ever since.  The diagnosis was degenerative disc disease at 
L3-4 and L5-S1, and an EMG was requested to rule out 
radiculopathy.  In a September 1998 note on the examination 
report, the examiner said that results of an EMG and nerve 
conduction studies showed no evidence of nerve root problems.

When hospitalized by VA in October 1998 for treatment of 
PTSD, it was noted that the veteran complained of low back 
and left lower extremity pain.  He was seen in the physical 
therapy clinic, and described worsening low back and left 
lower extremity pain since 1967 when he was injured during an 
attack.  His radiating pain was mostly on the left side of 
the back.  On examination, there was tenderness in the low 
back and left sciatic notch.  The assessment was chronic low 
back pain with left lower extremity symptoms.

VA hospitalized the veteran from March to May 1999 for 
treatment of PTSD.  The discharge summary reflects his 
complaints of chronic back pain, and lumbar spondylosis was 
noted.  According to an April 1999 clinical record regarding 
the veteran's report of his traumatic events in service, the 
veteran had suffered leg and back injuries after rockets hit 
a tower to which he was assigned.  

An August 2000 VA radiology record of a computed tomography 
(CT) scan of the veteran's lumbar spine reflects degenerative 
disc disease as well as a disc bulge at L5-S1, with a slight 
disc bulge at L4-L5.

In a June 2001 rating decision, which was not appealed, the 
RO denied the veteran's claims for service connection for a 
back injury and a nerve condition of the left side.

Private hospital records dated in June 2001 reflect surgical 
treatment for bilateral shoulder pain, diagnosed as rotator 
cuff tears.

A September 2001 VA radiology record includes results of 
electrodiagnostic tests that showed left S-1 radiculopathy, 
probably root.

In a January 2002 rating decision, the RO denied the 
veteran's claim for service connection for left and right 
lower extremity neuropathy.

At his January 2002 personal hearing at the RO, and in 
written statements in support of his claim, the veteran said 
he experienced a back injury that affected his left leg after 
he fell from a tower in service.  He said he had complained 
of a left leg problem when examined for separation, but it 
was not noted.  The veteran asserts that he has left leg pain 
associated with a disc problem, which was incurred when he 
fell out of a tower in service.

In a May 2002 written statement, the veteran said he slipped 
while coming down from a guard tower under attack while in 
service.  

A June 2003 VA examination report indicates the veteran 
walked with a cane that he had used since the early 1970s for 
low back and left leg problems.  The veteran said that in 
1969 he slipped and fell from a tower - approximately 15 or 
20 feet, but did not recall how he landed.  He said he had 
low back and left groin pain the next day, then he had total 
left leg pain.  It was noted that the veteran said he hurt 
all over his body, but was unable to tell the examiner 
specifically whether he had groin pain or not, nor whether he 
had low back pain or not, and just kept repeating he had pain 
"all over" his body.  The VA examiner described the 
veteran's report of his medical history as "somewhat 
disjointed".  According to the report, the veteran then said 
he had low back pain, but was told by Mr. E. to claim he had 
low back pain because that affected his left leg and he was 
claiming the wrong thing.  

The examination report indicates that the veteran currently 
complained of pain in the left low back, and left buttock and 
posterior thigh to above the ankle.  Then he denied pain in 
the front or back of the thigh (medial and lateral thigh).  
He then claimed low back pain since the fall in 1969.  He 
reported a left-side limp.  At discharge, "it was the left 
leg, not lower back" (that evidently was painful).  It was 
noted that the veteran then changed his mind and said his low 
back also was painful because the low back caused his left 
leg pain.  Upon clinical examination, the diagnosis was of an 
old mild anterior compression wedge fracture at T12 and L1, 
mild multilevel degenerative disk disease, degenerative disk 
disease L5-S1 and L3-4 and left S1 radiculopathy, probably 
root (as per September 2001 electrodiagnostic studies).  The 
VA examiner requested to review the veteran's medical records 
because the veteran "keeps changing his story about every 
three minutes".  

The VA examination report further indicates that, upon review 
of the veteran's medical records, the VA examiner noted an 
August 2000 VA X-ray report of the lumbar spine that showed 
an old mild anterior compression wedge fracture at T12 and 
L1, with mild multilevel degenerative disc disease; an August 
1998 lumbar magnetic resonance image (MRI) that showed small 
central disc herniation of L5-S1 with diffuse disc bulge at 
L3-4; results of an EMG study that revealed no evidence of 
nerve root abnormality affecting the left leg; a January 2002 
note in the file regarding the left leg and apparently 
indicating the veteran fell; EMG studies in September 2001 
that showed left S1 radiculopathy, probably root; and July 
1984 and June 1969 complaints of left hip pain with a history 
of falling from a tower two months earlier when he fell on 
someone.  Examination revealed tenderness along the adductor 
longus tendon.  The examiner also noted findings of the April 
1980 VA examination when the veteran was able to bend forward 
and touch his toes with both hands with ease, and the April 
1982 RO hearing testimony in which the veteran reported 
having pain toward the groin to the left hip.  

In the VA orthopedic examiner's opinion, on an "at least as 
likely as not basis, [the veteran's] current low back 
condition with leg symptoms is not related to the l969 
injury".  The VA examiner noted that a description of the 
symptoms at that time referred specifically to the left hip 
and adductor longus tendon.  Also, the April 1980 VA 
examination report indicated that the veteran was able to 
bend forward and touch his toes with both hands with ease 
and, at the April 1982 RO hearing, the veteran said his pain 
was toward the groin to the left, which indicated that his 
hip, not his low back, was involved, according to the VA 
examiner.

Also added to the record is a May 2003 private MRI report of 
the veteran's pelvis/left groin that showed a small left 
inguinal hernia, containing fat and small bilateral 
hydroceles.

The evidence added to the file in the context of the attempt 
to reopen the claim of entitlement to service connection for 
residuals of a left hip injury essentially fails to address 
the inadequacies of the appellant's claim at the time of the 
prior denials, in 1984, 1991, and 1995.  In this respect, the 
additional evidence submitted does not suggest that the 
veteran had residuals of a chronic left hip injury related to 
service, and the VA and non-VA medical records and statements 
do not support the appellant's contentions that such a 
disorder was incurred in or otherwise related to his period 
of active service.

Even assuming, arguendo, that the Board were to determine 
that the appellant's claim for service connection for 
residuals of a left hip injury should be reopened and 
considered on the merits, the claim would still fail.

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of arthritis in service, 
its incurrence in service will be presumed if the disease was 
manifest to a compensable degree within one year after 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).  While the disease need not be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
has stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110; see 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that VA's 
and the Court of Appeals for Veterans Claims' interpretation 
of section 1110 of the statute as requiring the existence of 
a present disability for VA compensation purposes cannot be 
considered arbitrary, and therefore the decision based on 
that interpretation must be affirmed).  See also Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).

The veteran has contended that service connection should be 
granted for residuals of a left hip injury (variously 
identified as a left leg disorder).  As discussed above, the 
record demonstrates that no left hip or left lower extremity 
disorder was found in service or on separation from service.  
Moreover, on VA examinations after the veteran's separation 
from service, there was no showing that the veteran had a 
left hip or leg disorder.  Furthermore, the veteran has 
submitted no evidence to show that he currently has residuals 
of a left hip injury or a left leg disorder.  In short, no 
medical opinion or other medical evidence showing that the 
veteran currently has residuals of a left hip disorder (or 
left leg disorder) has been presented.  Rabideau v. 
Derwiniski, 2 Vet. App. at 143.

Furthermore, although the evidence shows that the veteran 
currently has degenerative disc disease of the lumbar spine, 
and a small left inguinal hernia, no competent medical 
evidence has been submitted to show that this disability is 
related to service or any incident thereof.  On the other 
hand, the record reflects that his musculoskeletal system was 
normal on separation from service.  More important, in June 
2003, a VA examiner who examined the veteran and reviewed his 
medical records concluded that the veteran's "current low 
back condition with leg symptoms was not related to the 1969 
injury."  This VA physician noted that a "description of 
the [veteran's] symptoms at that time refers specifically to 
left hip, and adductor longus tendon" and when examined by 
VA in April 1980, it was noted that the veteran was able to 
bend forward and touch his toes with both hands with ease.  
The VA examiner also noted that, during the April 1982 RO 
hearing, the veteran reported pain toward the groin to the 
left, which indicated hip rather than low back problems.  

Moreover, to the extent that the veteran would 
rechararacterize his claim to now include a back disorder due 
to a fall in service, in an unappealed June 2001 rating 
decision, the RO denied the veteran's claims for service 
connection for a back disorder and nerve condition of the 
left side.  Then, in an unappealed January 2002 rating 
decision, the RO denied his claim for service connection for 
neuropathy of the left and right lower extremities. 

Here, as was the case at time of the Board's 1984 decision, 
and the RO's 1984, 1991, and 1995 decisions, the medical 
evidence fails to demonstrate that the veteran has residuals 
of a left hip injury (variously identified as a left leg 
disorder) as a result of active military service.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494 (1992).  
See also Routen, supra; Harvey v. Brown, 6 Vet. App. 390, 
393-94 (1994).  Here, the veteran has not submitted any 
medical opinion or other medical evidence that adequately 
supports his claim.  The evidence now of record fails to show 
that the veteran currently has residuals of a left hip injury 
(variously identified as a left leg disorder) related to 
service or to a service-connected disability.  Thus, this 
claim would, even if reopened, be denied.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107(a); 38 C.F.R. § 3.303, 3.307, 
3.309.

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own testimony and that of 
his family and/or associates because, as laypersons, neither 
he nor they are competent to offer medical opinions.  The 
Court of Appeals for Veterans Claims has made this clear in 
numerous cases.  See, e.g., Espiritu v. Derwinski, supra; see 
also Routen v. Brown, supra.  In other words, without our 
doubting for a moment the sincerity of the veteran's account 
of his military experience, we must be mindful that only 
medical professionals may make valid medical assessments of 
his condition, his current disability, and the etiology 
thereof.

Consequently, the Board finds that the evidence received 
since the previous, final October 1995 RO decision declining 
to find that new and material had been submitted to reopen 
the claim for service connection for residuals of a left hip 
injury (variously identified as a left leg disorder) is 
cumulative of the evidence previously considered by the RO, 
and not sufficiently significant to warrant reconsideration 
of the merits of the claims on appeal.  As the evidence 
received since the June 1984 Board decision to deny service 
connection for residuals of a left hip injury (variously 
identified as a left leg disorder), and since the subsequent 
denials of reopening of the veteran's claim, is not new and 
material, it follows that the claim for service connection 
for residuals of a left hip injury (variously identified as a 
left leg disorder) may not be reopened.

III.  Earlier Effective Date

The veteran has variously argued that 1994 or 1979, rather 
than 1997, is the more appropriate date for his award of 
service connection for PTSD.

The record reflects that the veteran's original claim for 
service connection and disability compensation for PTSD was 
initially filed on September 13, 1979.  In connection with 
his claim, the RO reviewed the veteran's service medical and 
personnel records that including diagnoses of situational 
anxiety and personality disorder but were not referable to 
diagnosed psychiatric disorder or PTSD.  The RO also 
considered findings of an April 1980 VA examination which 
reflected that no mental disorder found.  His claim for 
service connection for a nervous condition was denied in a 
June 1980 rating action.  The veteran was notified of the 
RO's action and of his appellate rights.  He perfected an 
appeal as to the RO's decision however, in a February 1984 
written statement, the veteran addressed only his other claim 
on appeal.  In the June 1984 Board decision it was noted the 
veteran's February 1984 statement was essentially a 
withdrawal his appeal of the RO's denial of the claim for 
service connection for PTSD.   

On November 30, 1994, the RO received the veteran's request 
to reopen his claim for service connection for PTSD.  In 
connection with the reopened claim, the RO reviewed private 
medical records dated in 1994 which diagnosed a delusional 
disorder, and findings of a February 1995 VA examination 
report that also diagnosed a delusional disorder.  The 
veteran's claim for service connection for PTSD was denied in 
an April 1995 rating decision.  The veteran was notified of 
the RO's action and of his appellate rights but he did not 
appeal that determination, and it became final.

On June 21, 1995, the veteran submitted a new request to 
reopen his claim for service connection for PTSD.  In 
connection with this reopened claim, the RO reviewed records 
from the U.S. Postal Service (the veteran's employer) that 
described his threatening behavior toward other employees.  
The veteran's claim for service connection for PTSD was 
denied by the RO in an October 1995 rating decision.  The 
veteran was notified of the RO's action and of his appellate 
rights.  He did not appeal that determination, and it became 
final.

On July 16, 1997, the veteran submitted a new request to 
reopen his claim for service connection for PTSD.  A 
significant amount of medical evidence and service 
verification documentation was obtained.  This evidence 
includes VA medical records and examination reports 
reflecting a diagnosis of PTSD.  After reviewing all the 
evidence, the RO, in an October 1998 decision, granted 
service connection for PTSD and awarded a 30 percent 
disability evaluation, effective from July 16, 1997.

In a May 1999 rating decision, the RO granted a 100 percent 
schedular evaluation for PTSD, effective from October 19, 
1998.  

In December 1999, the veteran submitted a written statement 
requesting an earlier effective date for the grant of service 
connection for PTSD, and included VA medical records, dated 
in 1994, in support of his request

Additional evidence was added to the record, including VA 
medical records regarding the veteran's multiple 
hospitalizations for treatment of his service-connected PTSD 
and a VA examination report dated in June 2001.

The RO, in a February 2000 decision, awarded a 100 percent 
evaluation because of hospitalization, effective from August 
8, 1997, and a 100 percent schedular evaluation, effective 
from December 1, 1998, for the veteran's service-connected 
PTSD.

At his January 2002 personal hearing at the RO, the veteran 
asserted that September 1979 was the more appropriate 
effective date for the award of his grant of service 
connection for PTSD.  He argued that he had a psychiatrically 
diagnosed disorder when discharged from service in 1971.

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a).  
This statutory provision is implemented by a regulation which 
provides that the effective date for disability compensation 
will be the date of receipt of the claim or the date the 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  
The date of entitlement to an award of service connection 
will be the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service; otherwise, it will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  In this context, it should be 
noted that the provisions of 38 U.S.C.A. § 5110 refer to the 
date an application is received.  While the term 
"application" is not defined in the statute, the 
regulations use the terms "claim" and "application" 
interchangeably, and they are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2004); 
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155.  See Norris v. West, 12 Vet. App. 
413, 421 (1999), distinguishing between an original claim and 
a claim for increased rating, the latter of which may be 
initiated by a medical examination or hospitalization, under 
38 C.F.R. § 3.157.

In the present case, however, there is no contention made by 
the veteran or his representative, nor does the record 
reflect, that the veteran's grant of service connection and a 
100 percent disability rating for PTSD was based upon a claim 
filed within the first year after he left service in 1971.  
Moreover, the present appeal arose from the RO's actions with 
regard to the veteran's reopened claim for service connection 
for PTSD, filed in 1997, with respect to which, after service 
connection was granted (and a 100 percent rating was 
eventually assigned), he sought an earlier effective date.  
Thus, the exception for claims filed shortly after service is 
not for application in the instant case.

One additional regulation, specific to this type of case, is 
for application.  The veteran's 1997 reopened claim was 
granted on the basis of new and material evidence that had 
not previously been of record.  Where new and material 
evidence is received after final disallowance of a claim for 
service connection, and the claim is reopened and allowed, 
the effective date is either the date of receipt of the claim 
or the date on which entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400(q)(1)(ii).

Based upon a complete review of the evidence on file in this 
case, the Board finds that the effective date of July 16, 
1997, is the earliest effective date assignable for service 
connection for PTSD, as a matter of law.  The date of receipt 
of the veteran's original claim seeking service connection 
for this disorder was more than one year after his separation 
from service in May 1971.  Accordingly, the applicable 
regulation dictates that the effective date is the later of 
the date of receipt of the reopened claim, or the date 
entitlement arose.

Here, the veteran claimed service connection for PTSD in 
September 1979, and his claim was denied by the RO in June 
1980.  The veteran perfected an appeal as to the RO's action, 
but withdrew his appeal in February 1984.  Thus, by operation 
of law, the RO's June 1980 decision became final.  He sought 
to have the claim for service connection reopened, filing 
requests on November 30, 1994, and June 21, 1995, and, after 
reviewing additional evidence, the RO denied the veteran's 
claims in unappealed April 1995 and October 1995 rating 
decisions, respectively.

The veteran next sought to have the claim for service 
connection for PTSD reopened, filing that request on July 16, 
1997.  After securing considerable new evidence, from both 
military and medical sources, the RO granted service 
connection, effective from July 16, 1997, the date of receipt 
of the reopened claim.  See Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998), to the effect that "a claim must be 
filed in order for any type of benefit to be paid."  The 
veteran subsequently disputed the percentage of disability 
assigned by the RO (which was less than total), and, after 
additional procedural and evidentiary development, the RO 
determined to grant a rating of total, 100 percent 
disability, effective from the October 19, 1998, following 
expiration of the award of total disability compensation 
benefits for a period of hospitalization.  Thereafter, in a 
February 2000 rating decision, the RO granted an effective 
date of August 8, 1997, for the award of a 100 percent 
schedular evaluation for the veteran's service-connected 
PTSD.

Although the veteran contends that service connection should 
be granted from 1994, or from September 20, 1979, when he 
filed an initial claim for service connection for PTSD, there 
is no evidence on file identifying that the veteran had the 
claimed disability at that time. In fact, the April 1980 VA 
examiner concluded that the veteran did not have a mental 
disorder at that time.  Moreover, since the veteran did not 
appeal the subsequent April and October 1995 rating 
decisions, permitting them to become final, it was his July 
1997 reopened claim that ultimately led to the October 1998 
rating action, in which service connection was granted, 
effective from July 16, 1997.

In view of the foregoing, the Board concludes that there is 
no basis upon which to establish an effective date for 
service connection for post-traumatic stress disorder any 
earlier than that which has been currently assigned, i.e., 
July 16, 1997.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


ORDER

New and material evidence not having been submitted, the 
appellant's application to reopen the claim of entitlement to 
service connection for residuals of a left hip injury 
(variously identified as a left leg disorder) is denied.

An effective date earlier than July 16, 1997, for the grant 
of service connection for post-traumatic stress disorder is 
denied.




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


